DETAILED ACTION
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for the second slot recited in claim 5. The examiner believes that claim 5 was meant to depend from claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Publication No. 2017/0003577) in view of JOHNSON (U.S. Publication No. 2017/0314726) [hereafter referred to as JOHNSON2. Johnson teaches a camera mounting assembly for adjustably mounting a camera on a vertical support comprising: (a) a base member 42 having an upper portion 60 configured to support a lower surface of the camera 20 (see fig. 1) and a lower portion forming an opposite pair of lower inclined edges 72/74 (or 76/78); (b) a side member 44 forming an opposite pair of side inclined edges (see figs. 3-4 or alternatively figs. 7-9); (c) said side member and said base member arranged such that when the lower surface of the camera is supported by the base member, at least a portion of the side member is aligned with a side surface of the camera (figs. 1 and 16) and configured such that a pair of moveable jaws of a quick-release mechanism is selectively engageable with the lower inclined edges and side inclined edges to adjustably mount the camera in a landscape orientation and a portrait orientation respectively, while maintaining the camera in a generally centered position over the vertical support (claim 1, paragraph c, page 4, col. 1, lines 1-10),; (d) said base member being free from extending along a substantial portion of said side surface of said camera when said camera is supported by said base member (see figs. 1-18); (e) wherein a lower portion of said base member includes a central raised portion that defines a first slot (fig. 6).  Johnson teaches the salient features of the claimed invention except for a shuttle that is engageable within said central raised portion; a securement member that includes a threaded terminal portion engaged with said shuttle and extends through said first slot to engage a base of said camera to secure said camera to said camera mounting assembly; wherein said shuttle is movable relative to said central raised portion while said securement member is movable within said first slot.  JOHNSON2 teaches a lower portion of a base member 202 includes a central raised portion that defines a first slot 220/230. JOHNSON2 further teaches a shuttle 400 that is engageable within said central raised portion (402 extends within 330 and thus is engageable within said central raised portion 230 – see fig. 10) ; a securement member 300 that includes a threaded terminal portion 302 engaged with said shuttle and extends through said first slot to engage a base of said camera (see figs. 6 and 10) to secure said camera to said camera mounting assembly; wherein said shuttle is movable relative to said central raised portion while said securement member is movable within said first slot. As 300 moves within the slot, so does the shuttle 400 move within the slot. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of JOHNSON2 for the purpose of allowing quick release of a strap anchor. 
Regarding claim 2, the securement member 300 is a screw. See paragraph 26. Regarding claim 6, JOHNSON2 teaches a diameter of a threaded terminal portion 308 is greater than a portion 220 of the width of said first slot.  Regarding claim 7, the shuttle and 400 and the threaded terminal portion are disengageable at any time so said threaded terminal portion is rotatably engageable with a portion of said first slot in a manner such that said securement member is disengageable from said shuttle.  

Allowable Subject Matter
Claims 3-4 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fliger (U.S. Patent No. 11092882) teaches a camera mounting assembly for adjustably mounting a camera on a vertical support comprising: a base member having an upper portion configured to support a lower surface of the camera and a lower portion forming an opposite pair of lower inclined edges, a side member forming an opposite pair of side inclined edges, said side member and said base member arranged such that when the lower surface of the camera is supported by the base member, at least a portion of the side member is aligned with a side surface of the camera and configured such that a pair of moveable jaws of a quick-release mechanism is selectively engageable with the lower inclined edges and side inclined edges to adjustably mount the camera in a landscape orientation and a portrait orientation respectively. See figures 1-4. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852